Title: To George Washington from Daniel Morgan, 24 July 1799
From: Morgan, Daniel
To: Washington, George



Sir
Soldiers Rest July 24th 1799

I take the liberty to transmit you a duplicate of a letter sent to the Honble the Secretary of War and Major Genl Hamilton.
Dear Sir
I beg leave to say something in favor of Major James Stephenson who I have recommended to the commander in chief. Although his conduct in the military line speaks louder in his praise than I can yet at the same time I would wish to say something. I think he would command a Regiment with as much propriety perhaps as any man who will be in the service of any country, he commanded a Company in the Army commanded by Genl St Clair in the year 1791 with great propriety and at the defeat of that Officer on the 4th of November he rendered very singular service, in addition to what has already been said he is a great disciplinarian and of Course will be a great acquis[i]tion to a new raised Army, he is also a man of good Character and education, and firmly attached to Government.
I would also beg leave to mention to you Capt. James Glenn of Berkley County Virginia who also served with Genl St Clair when he was defeated and who distinguished himself in the action and rendered great service in securing the retreat, he wishes to get into the service; I need not say more of Capt. Glenn, as a man who retains his recollection in so shocking a defeat as that was don’t

want fortitude; he has not mentioned to me what rank he wishes but it is my opinion he will command a Company with very great propriety—Mr Bushrod Taylor of Frederick County who is a man of great cleverness wishes to join the Army, at the head of a Company if he can get it, he served with me in 1794 against the Insurgents with great propriety, is a man of good Character and Education, and firmly attached to the federal Government.
Capt. Edmund Taylor in Colonel Parkers regiment and Capt. Wm K. Blue of Colo. Bentleys regt wish to be appointed Brigade Majors to the General Officers who will command the Brigade they belong to, which they expect will be General William Washington; they are both good officers and have been in the regular service, which I believe they are acquainted with; they both wish me to mention them to you which I have done. I have the honor to be Sir with very great esteem your Obt Hle Sert

Danl Morgan

